Appellants commenced an action in the Court of Common Pleas of Hamilton county, Ohio, on behalf of themselves and sixty-four other owners of lots, located in what is known as Ryland Realty subdivision, adjoining Bond Hill, in Cincinnati, Ohio, seeking to enjoin the construction of a four-family apartment building on parts of lots 54 and 55 in the subdivision.
The claim is that the planner of the subdivision placed a general restriction as to the character of residence buildings which might be erected on the lots in the subdivision, and the restriction was carried into all deeds to the several purchasers.
The restrictions were as follows:
"Excepting also the following restrictions, terms, and limitations, which are to run with the land herein conveyed until the expiration of the year 1950, after which they shall cease to be operative, and which are *Page 552 
to be observed and performed by and are to be binding upon the grantee, . . . . . . heirs, executors, administrators, and assigns with the right in the grantor herein or any present or future owner of any lot or lots in the said The Ryland Subdivision, their heirs, representatives, or assigns to enforce the observance of all or any of the said conditions:
"1st — No improvements costing less than $7,500 shall be made upon this lot, plans for the exterior of same to be submitted to The Ryland Realty Company for approval before building is started; the front line of any residence or building shall be placed upon a line forty feet back from the street line.
"2nd — Not more than one residence or building shall be placed upon this lot (this restriction, however, does not prohibit the erection of a garage or other necessary outbuildings other than a stable) and each lot shall be not less than fifty feet in width.
"3rd — No fence shall be erected on any portion of this lot.
"4th — No cows, chickens, pigs, ducks, or any other kind of fowl shall be kept on any portion of this lot.
"5th — This lot is not to be sold, leased, or in any manner tenanted by colored persons."
The meaning and intent of the planners as to the restrictions is the question here.
The case was submitted to the trial court on an agreed statement of facts, and that court concluded the restrictions did not cover the construction of an apartment building and refused the injunction.
The case is here on an appeal on law and fact, and is submitted on the agreed statement of facts. The appellee admits that, unless enjoined, he will erect a four-family apartment building.
That the restrictions were general is admitted, and the facts show no abandonment of the restrictions. Out of the one hundred lots, eighty-four one-family *Page 553 
residence buildings, costing from $7,500 to $30,000, have been erected, and are now owned and occupied as such.
Appellee claims the words in the restrictions "or building" gives the right to erect the apartment, and that he is within the designated phrase "or building."
We must construe the phrase in connection with all the provisions of the restrictions and the use and interpretation of the planners and owners. It does not violate the terms of the written restrictions to hold the intent was to limit construction to a single residence building. The word building can well be considered as mere surplusage, and when we consider all the facts and circumstances surrounding the development of the subdivision, we can come to no other conclusion than that the clear intent was to restrict the construction of buildings to one family residences.
The reasoning and conclusion is supported by the case of Dillon
v. Gaker, 57 Ohio App. 90, 12 N.E.2d 150.
The injunction will be granted as prayed for.
Injunction granted.
ROSS, P.J., concurs.